Citation Nr: 0124358	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  00-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.

2.  Entitlement to VA compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for residuals 
of a right below the knee amputation, a left foot injury, a 
rib injury, and a neck injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1967.  In May 1999 and March 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefits sought, 
and the veteran appealed those decisions.  


FINDINGS OF FACT

1.  The Board last denied service connection for residuals of 
a right ankle injury in an August 1993 decision.

2.  Since that August 1993 Board decision, evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received.

3.  The preponderance of the evidence of record indicates 
that the proximate cause of the veteran's right below the 
knee amputation, left foot injury, claimed rib injury, and 
neck injury was a motor vehicle accident which was caused by 
another driver rather than by VA hospital care, medical or 
surgical treatment, or examination.  Furthermore, residuals 
of a neck injury and residuals of the claimed rib injury are 
not shown, and neither is VA carelessness, negligence, or the 
like in the VA hospital care, surgical or medical treatment 
in question.



CONCLUSIONS OF LAW

1.  The Board's August 1993 decision denying service 
connection for residuals of a right ankle injury is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  Since that August 1993 Board decision, new and material 
evidence has not been submitted to reopen a claim for 
entitlement to service connection for residuals of a right 
ankle injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).

3.  The criteria for entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West Supp. 
2001) for residuals of a right below the knee amputation, a 
left foot injury, a rib injury, and a neck injury have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided statements of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claims and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
supplemental statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  VA has obtained all necessary VA treatment 
records and advised the veteran in February 1999 that it was 
his burden to submit private medical records.  All pertinent 
identified existing obtainable evidence which appears to be 
necessary for a fair and impartial determination of the claim 
is of record, and he was aware as recently as the February 
2001 hearing at the RO that he had the right to submit 
additional evidence.  There are of record VA medical records 
relating to his claim as well as lay statements and testimony 
from the veteran.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.

Together, the evidence is adequate for appellate purposes.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
on August 29, 2001, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claims.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue.

Entitlement to service connection for residuals of a right 
ankle injury

Factual background

The veteran contends that service connection is warranted for 
residuals of a right ankle injury which was incurred in 
service.  

In November 1988, the RO denied a prior claim by the veteran 
for service connection for the residuals of a right ankle 
injury.  The Board held in August 1993 that new and material 
evidence had not been received to reopen. 


The evidence of record at the time of the August 1993 Board 
decision can be summarized as follows.  Service medical 
records dated in June 1965 indicated that the veteran injured 
his right ankle in mid-June 1965, and that he had injured the 
same ankle the previous year.  X-rays revealed no 
significant abnormality.  The diagnosis was Achilles 
tendonitis.  No residual disability was found by an examiner 
during a March 1967 examination, though the veteran reported 
that he was walking with a limp because of the injury, or 
during an examination for separation from service, which was 
conducted in December 1967.  Subsequent to service, a special 
VA neurological examination was conducted in February 1975, 
and the veteran's right ankle jerk was found to be about 
normal.  An undated VA prescription form indicated that 
metatarsal arch bars were prescribed.  A private outpatient 
treatment report, dated in May 1976, from Hugh W. Ratliff, 
M.D., indicated that metatarsal bars were prescribed for both 
feet because of metatarsalgia on the left due to the slight 
equinus posturing of the foot and increased weight bearing in 
that area.  A July 1976 treatment report from Dr. Ratliff 
revealed that the veteran had discontinued the metatarsal bar 
on the right foot.

Leland A. Winston, M.D., reported, in May 1979, that he had 
examined the veteran the same month and that the veteran's 
right lower extremity was found to be normal.  In April 1983, 
the veteran's sister reported that she had helped the veteran 
move to a new apartment in January 1968 and he was limping on 
both ankles at that time.  A July 1983 treatment report from 
Dr. Winston described a diagnosis of an old ankle sprain, 
right, and prescribed an orthotic device.  A June 1987 VA 
treatment report related that the veteran was seen for right 
ankle pain, and possible tendonitis was diagnosed.  While the 
veteran was hospitalized at a VA medical facility from 
mid-July to mid-August 1987 for psychiatric treatment, a heel 
brace was issued to him to correct his right ankle 
instability.  A July 1987 VA treatment report indicated that 
the veteran was again seen for right ankle pain, and chronic 
ligamentous sprain, right ankle, was diagnosed.

Treatment records for the veteran's hospitalization at a VA 
medical facility from late September to early November 1987 
for psychiatric problems indicated that the veteran was 
wearing orthotics on his right foot for right ankle 
instability that he reported was due to an injury sustained 
in service.

In April 1988, a VA examination was conducted.  The findings 
were poor muscular development of the legs, minimal 
resistance to flexion and extension of the foot and ankle, 
poor muscle strength of both feet, bilateral cavus type foot, 
and a minimal range of motion of the right ankle.  X-rays 
were unremarkable except for slight osteoporosis.  The 
diagnosis was residuals of a right ankle injury.  While 
hospitalized for psychiatric treatment at a VA medical 
facility from late August to mid-September 1988, the veteran 
reported that he had injured his right ankle during service.  
Outpatient treatment and hospital reports from both private 
and VA medical facilities for treatment of disabilities other 
than the right ankle disability were also part of the record.

A December 1991 VA outpatient report revealed that the 
veteran sought treatment for right ankle and foot pain which 
he had experienced since he had twisted his right ankle three 
weeks prior to the treatment.  He gave a history of a right 
ankle injury 25 years earlier.  The diagnosis was right heel 
and ankle pain.  A February 1992 VA outpatient report 
indicated that a right heel brace cup was prescribed to 
correct a foot drop.  VA outpatient and hospital reports for 
problems other than the right ankle were also submitted. 

At an April 1993 hearing before a member of the Board, the 
veteran testified that his current right ankle problem was 
the same as he had had in service.  He said that his symptoms 
had worsened in about 1987 when he was provided with a brace.

The Board concluded in August 1993 that the evidence added to 
the record since the November 1988 RO decision was not new 
and material.  The Board noted the following.  The December 
1991 VA outpatient report recounted that the veteran was seen 
for right ankle and foot pain due to an injury sustained 
three weeks earlier; there was no indication that the 
underlying disability was incurred in service and the current 
findings were not reported to be related to the history of 
the right ankle injury he reported 25 years earlier.  The 
February 1992 VA outpatient report indicated only that an 
orthotic device was prescribed for the veteran's right ankle 
disability.  The report did not indicate when the disability 
necessitating the device was incurred.  The Board noted that 
although the veteran contended that his current right ankle 
disability was the result of an injury sustained in service, 
he was not competent to render a medical opinion on whether 
the current right ankle disability is attributable to the 
injury he sustained in service.  The Board cited Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for the residuals 
of a right ankle injury, and that the November 1988 RO 
decision was, therefore, final.

Since the Board's August 1993 decision, a December 1991 VA 
radiographic report indicates that X-rays of the veteran's 
right ankle were normal.  

A July 1999 VA radiographic report indicates that the veteran 
had a comminuted fracture of the posterior calcaneus.  An 
August 1999 VA radiographic report indicates that the veteran 
had had an open reduction and internal fixation of a fracture 
of the right calcaneus.

A September 21, 1999 VA radiographic report reveals that the 
veteran had had comminuted oblique fractures of the distal 
shafts of the right tibia and fibula.  The veteran and VA 
medical records of record indicate that this occurred during 
a motor vehicle accident on September 17, 1999.  The veteran 
subsequently had a right below the knee amputation.

The veteran has reiterated, including in testimony during a 
hearing at the RO in February 2001, that he injured his right 
ankle in service and had been treated for it since service 
and now has residuals of that injury.

Pertinent law and regulations

In an August 1993 decision, the Board denied service 
connection for residuals of a right ankle injury.  That 
decision is final based upon the evidence which was then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The claim 
may be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to the agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304.  
A showing of incurrence may be established by affirmatively 
showing inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records.  With 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d) (2001).  


Analysis

The Board held in August 1993 that new and material evidence 
had not been received since the RO's prior final decision 
because the veteran had not submitted any new evidence which 
constituted competent medical evidence of a nexus between his 
in-service right ankle injury and his post-service right 
ankle problem.  The Board advised the veteran that his own 
opinion that his current right ankle problem had its onset in 
service was not a competent medical opinion.  The Board's 
decision is final based upon the evidence which was then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In order to reopen a claim, the veteran must submit new and 
material evidence.  New and material evidence is evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  It must make up for what was missing 
previously.  Evans.  Here, the veteran still has not 
submitted competent medical evidence showing that any post-
service right ankle problem was the result of disease or 
injury which was incurred in service.  As such, he has not 
submitted new and material evidence.  Evans; 
38 C.F.R. § 3.156.  In light of this, the claim may not be 
reopened.  38 U.S.C.A. § 5108.  

While the veteran may feel that he had post-service residuals 
of a right ankle injury which was incurred in service, since 
he is a layperson, he is not capable of stating that medical 
conclusion.  Rather, medical evidence is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The benefit of the doubt doctrine does not apply.  The 
doctrine is not employable in determining whether new and 
material evidence has been received.  Martinez v. Brown, 6 
Vet. App. 462 (1994). 


VA compensation pursuant to 38 U.S.C.A. § 1151

Factual background

The veteran has two theories of recovery for these claims.  
The first is specific only to the right below the knee 
amputation claim.  It is a theory that VA compensation is 
warranted under 38 U.S.C.A. § 1151 for two reasons.  The 
first is that negligent VA treatment caused the veteran to 
fracture his right heel in July 1999, and this led to an 
amputation.  The second is that VA doctors who operated on 
his right foot on August 13, 1999 left a big hole in the back 
of the foot, on the heel, and it got infected and his right 
foot had to be amputated.  

The veteran's second theory of recovery is specific to the 
right below the knee amputation claim as well as to the left 
foot, rib, and neck injury claims.  It is a theory that VA 
compensation is warranted under 38 U.S.C.A. § 1151 because VA 
was negligent for letting him go out on a pass with a cast on 
his right foot on September 17, 1999, and since that 
negligence caused him to have an accident and consequently, a 
right, below the knee amputation and left foot, rib, and neck 
injuries.  He states that he was under doctors orders to 
return to the VA hospital after being given a pass to go home 
to take care of some personal matters, and that when he was 
driving back to the hospital, a woman who was trying to pass 
a truck hit him head on.  He tried to avoid the accident by 
going into a ditch on the shoulder of the road, but the woman 
hit him anyway.  He blames VA for letting him go out on a 
pass with a cast on his right foot, because he could not get 
his right foot on the brake when trying to avoid the woman 
whom hit him head on.

A December 1991 VA outpatient report indicates that the 
veteran sought treatment for right ankle and foot pain which 
he had experienced since he had twisted his right ankle three 
weeks prior to the treatment.  He gave a history of a right 
ankle injury 25 years earlier.  The diagnosis was right heel 
and ankle pain.  A February 1992 VA outpatient report 
indicated that a right heel brace cup was prescribed to 
correct a foot drop.

A July 28, 1999 VA radiographic report reveals that the 
veteran was being treated through VA's emergency room that 
day and that he had a comminuted fracture of the right 
posterior calcaneus with approximately one centimeter of 
distraction at the major fracture site.  A July 28, 1999 VA 
left foot radiographic report indicates that he had old 
healed fractures of the second through fourth left 
metatarsals and some spurring and narrowing of the first 
tarsometatarsal joint.  

August 31, 1999 VA X-rays of the veteran's right foot 
revealed that the veteran had had an open reduction and 
internal fixation of his right calcaneus fractures, and that 
there were now two metal screws transfixing the fracture 
fragments.  The impression was a healing comminuted fracture 
of the right calcaneus.  

A September 2, 1999 VA operation report indicates that the 
veteran was status post open right calcaneal fracture and 
status post open reduction and internal fixation of the right 
calcaneal fracture.  After the open reduction and internal 
fixation procedure, closure had not been possible because of 
swelling, and so the wound was left open to granulate in.  
The wound had remained open with increasing drainage.  For 
this reason, infection was suspected.  The veteran was thus 
brought to the operating room and underwent irrigation and 
debridement of his right calcaneus.  Necrotic tissue was 
removed.  

September 2, 1999 VA X-rays of the veteran's right foot 
revealed that he had had a satisfactory open reduction and 
internal fixation of the fracture of his posterior calcaneus.  

A September 9, 1999 VA orthopedic note indicates that the 
veteran's right foot wound area had a central necrotic area 
of skin.  The necrotic area and granulation tissue along the 
wound were debrided, and moderate drainage continued.   A 
Groshong catheter was used. 

September 9, 1999 VA chest X-rays indicate that the veteran 
had a Groshong catheter in his left subclavian vein.  

September 21, 1999 VA cervical spine X-rays indicate that the 
veteran appeared to have, on the swimmer's view at C6, about 
a 7 millimeter anterior subluxation on C7.

September 21, 1999 VA X-rays of the left ankle were normal.  
X-rays of the right ankle revealed comminuted oblique 
fractures of the distal shafts of the right tibia and fibula.  
The major distal tibia fracture fragment was anteromedially 
angulated with about 50 percent apposition of the ends of 
those fracture fragments.  

September 21, 1999 VA chest X-rays showed a Groshong catheter 
in the right atrium and an otherwise normal examination.

A September 21, 1999 VA X-ray report of the right foot states 
that the area of the right calcaneus had been debrided that 
day.  The X-rays revealed that the right calcaneus had become 
fragmented and partially resorbed by infection.  The right 
talus had also become partially destroyed.  Kirschner wires 
were placed throughout the talus for stabilization.  An 
external fixation device was positioned with pins placed in 
the first and fifth metatarsals and in the distal tibial 
shaft on the right.  Comminuted oblique fractures were 
present in the distal shafts of all metatarsals of the left 
foot.  The left foot had a plaster splint on it.

A September 23, 1999 VA cardiology report notes that the 
veteran had been admitted on September 20, 1999 and that he 
had sustained a right calcaneus bone fracture in July 1999, 
complicated by wound infection with Pseudomonas aeruginosa 
and methicillin resistant staphylococcus aureus, 
necessitating debridement in the early part of September 
1999.  It further states that he was involved in a motor 
vehicle accident on September 17, 1999, sustaining fractures 
of both legs necessitating fixation of his right tibia and 
fibula and casting of the left leg.  

A September 27, 1999 VA orthopedic note indicates that the 
veteran's right heel was extremely edematous and had some 
blistering.  His wound continued to be open.  There was no 
frank purulence.  His right foot was said to be in need of 
amputation.  

September 28, 1999 VA cervical spine X-rays revealed the 
vertebrae to be intact and normally aligned, with no abnormal 
angulation or slippage seen.  

A September 29, 1999 bilateral lower extremity Doppler 
venogram was normal.  

A September 30, 1999 VA orthopedic treatment note indicates 
that the veteran had not had any significant improvement in 
his right foot and that he now agreed to have a below the 
right knee amputation.  

An October 19, 1999 VA social work service report indicates 
that the veteran had been in an automobile accident while on 
pass from extended care and suffered multiple fractures to 
his leg.  His right leg had to be amputated below the knee.

A September 20 to November 5, 1999 VA hospital discharge 
summary indicates that the veteran had had a right below the 
knee amputation on October 4, 1999 due to the September 1999 
motor vehicle accident.  The diagnosis was status post motor 
vehicle accident in September 1999 with subsequent below the 
knee amputation on October 4, 1999.  

A November 9, 1999 VA progress note states that the veteran 
had had a motor vehicle collision which resulted in a right 
below the knee operation.  

A January 2000 addendum to the August 10 to September 17, 
1999 hospital discharge indicates that the veteran had been 
admitted on August 10, 1999 with an open calcaneus fracture 
and that he had had an infection with methicillin resistant 
staphylococcus aureus and an open reduction and internal 
fixation of his right calcaneus.  He also had an incision and 
drainage which showed methicillin resistant staphylococcus 
aureus.  He had been started on intravenous antibiotics while 
on the surgical service and was receiving prolonged 
antibiotics for his methicillin resistant staphylococcus 
aureus.  While he was on the surgery ward, he had cultures, 
and it was decided that he could get his intravenous 
antibiotics while on the intermediate care ward.  He was 
given a pass on the weekend of September 17, 1999 and failed 
to return to the hospital on Monday morning.  Later it was 
found out that he had been admitted to another hospital 
because he had been in a severe motor vehicle accident 
breaking, both of his legs.  The veteran had had a new 
admission after that, having surgery for his legs and being 
put in casts.  At the same time, he was referred to 
domiciliary where he was residing.  

During a hearing at the RO in June 2000, the veteran 
testified that he broke his right heel on July 28, 1999, that 
he was admitted to the VA hospital on August 10, 1999, and 
that on August 13, 1999, a VA physician operated on his right 
heel and left a big hole in the back of his right foot.  He 
felt that the VA physician committed malpractice by leaving 
the hole in his right foot.  He was in the hospital and on 
September 15, 1999, he was placed in after care.  He stated 
that VA health care providers should not have let him go home 
on pass with a cast on his foot on September 17, 1999.  
Nevertheless, on September 17, 1999, he was given a pass to 
go home and was told to be back later that afternoon for an 
intravenous treatment to keep the infection out of the hole 
on his right foot.  He went home and was coming back to the 
VA hospital, and when he was about 10 miles away from the VA 
hospital, he was hit head on by a woman in a car.  He had a 
cast on his right foot and when he saw her coming, he tried 
to hit his brakes, but he could not get his right foot on the 
brake because of the cast that was on his right foot.  In the 
accident, he hurt his left foot, his ribs, and his neck, and 
his right foot ended up getting amputated.  He was admitted 
to a private hospital on the September 17th, and then he was 
transferred to the VA hospital on about September 20, 1999.  
On about September 30, 1999, his VA physician stated that he 
was going to have to amputate the veteran's right foot. 

At the time of the veteran's June 2000 hearing, he submitted 
two color photographs of his right lower extremity.  The 
photographs show an external fixation device with metatarsal 
and tibial fixation points.  Also, they depict a wound which 
was mostly red in color, about the posterior ankle and foot.

During a hearing at the RO in February 2001, the veteran 
testified that he had had right ankle problems over the years 
and that he had been given heel cups to put in his shoe to 
help.  Due to not being properly treated by VA, he stepped 
off a porch and broke his heel on July 28, 1999.  When he 
went to the VA hospital, they put pins in it and left a hole 
in the back of his foot.  The wound got infected and he was 
being given about three intravenous treatments per day for 
the infection.  He went home on September 17, 1999 and was 
told to be back at 1 p.m. that day for an intravenous 
treatment for the right foot infection.  On the way back to 
the hospital, he was in a motor vehicle accident which was 
not his fault, and he broke his right foot and then had to 
have it amputated.  He felt VA was negligent for letting him 
go out on a pass with the cast on his foot, because when he 
saw the woman who hit him passing the pickup truck by going 
over into his lane, he tried to stop but could not get his 
foot on the brake with the cast on his right foot.  All he 
could do was veer off to the ditch.  The woman also veered 
off to the ditch and hit him head on.  

Pertinent law and regulations

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospital care, medical 
or surgical treatment, or examination, compensation shall be 
awarded in the same manner as if such disability were service 
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  Since the veteran filed his claim in 
December 1999, this claim must be decided under the current, 
post- October 1, 1997 version of 38 U.S.C.A. § 1151, as 
enacted in Public Law No. 104-204.  Jones v. West, 12 Vet. 
App. 460, 463 (1999).

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA hospital 
care or medical or surgical treatment, or examination, and 
not be merely coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  Where disease, 
injury, death or aggravation of an existing disease or injury 
is caused by VA examination, medical or surgical treatment, 
or hospital care, and not the result of his own willful 
misconduct, disability compensation will be awarded as if 
such disability were service-connected.  38 C.F.R. 
§§ 3.358(c)(1)(2), 3.800.

Analysis

As for the veteran's first theory of recovery, that being 
that VA compensation is warranted under 38 U.S.C.A. § 1151 
because negligent VA treatment of his right foot caused him 
to fall and break his right heel in July 1999, and then 
doctors who operated on his right foot on August 13, 1999 
left a big hole in the back of it and it got infected and his 
right foot had to be amputated, the Board notes that the 
veteran never complained of VA negligence in the treatment of 
his right foot between 1992 and 1999 until he had a 
compensation motive to do so, and that the evidence states 
that the veteran had had an open right calcaneus fracture in 
July 1999 and that the reason why the fracture repair wound 
could not be closed after the open reduction and internal 
fixation was because of swelling.  

The evidence does not show that VA health care providers were 
careless, negligent or the like in treating his right foot 
before the right calcaneus fracture or that any such 
carelessness, negligence, or the like caused him to fall and 
fracture his calcaneus.  

Moreover, the evidence does not show that VA physicians were 
careless, negligent or the like in failing to close the wound 
after the open reduction and internal fixation of the right 
calcaneus fracture.  Rather, the evidence shows that swelling 
caused the wound to be unclosable at the time of the open 
reduction and internal fixation, and so the wound had to be 
left open for it to heal by granulation.  

Moreover, the evidence does not show either that VA hospital 
care, surgical or medical treatment caused the veteran's 
fracture site to become infected, or that if VA hospital 
care, surgical or medical treatment did cause the fracture 
site to become infected, that it constituted carelessness, 
negligence, or the like. 

The evidence does not indicate that the veteran had any more 
disability due to VA hospital care, surgical or medical 
treatment than he otherwise would have, or that the VA 
hospital care, surgical or medical treatment was careless, 
negligent, or the like.  

The gist of the veteran's account to the social worker in 
October 1999 was that he had to have the amputation due to 
the motor vehicle accident which occurred on September 17, 
1999.  The September 20 to November 5, 1999 VA hospital 
discharge summary indicates that he had to have his right leg 
amputated due to the September 17, 1999 motor vehicle 
accident.  The November 9, 1999 VA progress note indicates 
that it had to be amputated due to the motor vehicle 
accident.  The January 20, 2000 addendum to the September to 
November 1999 VA hospital discharge is not inharmonious with 
those reports.  It was not until later, in December 1999, in 
a VA compensation setting, that the veteran started to assert 
that negligent VA treatment was the cause of his right heel 
fracture and that his right ankle had to be amputated due to 
negligent VA hospital care or surgical or medical treatment.  

The evidence does not support the proposition that VA 
surgical or medical treatment or hospital care was the 
proximate cause of the heel fracture or the subsequent need 
for the right below the knee amputation.  Instead, the 
preponderance of the evidence indicates that the veteran 
fractured his right heel on his own, without VA treatment 
being the cause, and that the motor vehicle accident which 
occurred on September 17, 1999 was not caused by VA hospital 
care, surgical or medical treatment, but rather was caused by 
the woman whom hit him head on while he was returning to the 
VA hospital, and that the motor vehicle accident was what 
caused the need for amputation.  

The November 1999 VA progress note and January 2000 VA 
hospital discharge addendum mentioned above are opinions to 
the latter effect, and the veteran's conspicuous delays in 
asserting negligence and causation, coupled with the evidence 
which is against the claim, support the conclusions that he 
fractured his right heel on his own and that the motor 
vehicle accident which was the other driver's fault was what 
caused the amputation.  Ashley v. Brown, 6 Vet. App. 52 
(1993).

The evidence indicates that the below the right knee 
amputation disability was caused by a motor vehicle accident 
which was the fault of the woman whom hit the veteran's 
vehicle head on while he was ten miles away from a VA 
hospital returning from taking care of personal matters.  

VA compensation pursuant to 38 U.S.C.A. § 1151 is payable 
only for disability or death caused by VA hospital care, 
medical or surgical treatment, or examination. 

A motor vehicle accident which is another driver's fault and 
which occurs when a veteran is given a pass and returning to 
hospital grounds after taking care of personal matters cannot 
possibly be conceived of as being caused by VA hospital care 
or medical or surgical treatment.  Therefore, VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for the below the 
right knee amputation are not warranted.

Since the veteran's other § 1151 disability claims are solely 
predicated on being caused by the motor vehicle accident, and 
since the motor vehicle accident was not caused by VA 
hospital care, surgical or medical treatment, those other 
claims must also fail.  

The Board notes, moreover, the following deficiencies in the 
evidence:  Rib injury is not shown and permanent residuals of 
cervical spine injury are not shown.  No treatment records 
have been submitted showing rib injury or permanent rib 
injury residuals; and no treatment records have been 
submitted showing cervical spine injury residuals.  No chest 
X-rays showed rib fractures.  Originally, radiographically, 
C6 was thought to have been possibly subluxed anteriorly on 
C7.  Subluxation was not later confirmed, however.  The 
vertebrae and alignment of the cervical spine were normal on 
VA X-ray in September 1999, and cervical spine injury 
residuals were not diagnosed.  

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine does not apply and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a right ankle injury, the claim is not reopened and remains 
denied.

Entitlement to VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a right below the knee 
amputation, a left foot injury, a rib injury, and a neck 
injury is denied.  





		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



